Case 3:18-cv-05931-JCS Document 43 Filed 03/12/20 Page 1 of 1

Timberly Hughes RECE, V

c/o HBC 1459 18"" Street, #167

ED

2020 HA
San Francisco, CA 94107 " " 2 Alil: 4}

2G

US District Court
450 Golden Gate Avenue
Clerk’s Office, Floor 16

San Francisco, CA 94102

Subject: Case 3:18-cv-05931-JCS Document 25 Filed 12/19/19

Request to appear telephonically

Dear Sir or Madam:

lam writing to request to appear telephonically for the subject case, | am the defendant in this case. |
am out of the country and want to appear by court call on April 3, 2020 at 9:30 a.m. (PST).

| will be contacting CourtCall at 888-882-6878 to make telephone arrangements.
Thank you for your assistance with this matter.

Sincerely,

Timberly Hughes

Timberly Hughes

 
